Citation Nr: 1539275	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  His awards and decorations include the Purple Heart.  This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a July 2014 decision, the Board denied the issue on appeal.  The Veteran appealed the July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 2015, the Court granted a Joint Motion for Remand (JMR), vacating the July 2014 Board decision and remanding the case for compliance with the terms of the JMR.  The case has been returned to the Board for further appellate review.  

The issue of total disability based on individual unemployability (TDIU), while often raised as part of a higher rating decision, is currently on appeal before the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over this issue; thus it will not be addressed in this decision.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from May 2011 to July 2013 and the remaining records are duplicate copies of evidence already associated with VBMS.  The Board notes that the 2013 VA examination and 2013 medical records were not considered by the RO in the 2012 statement of the case.  By agreeing to the terms of the 2014 JMR, however, which directed the Board to consider the 2013 VA examination, the Veteran and his representative have intimated that such review is requested.  Waiver is thus implied and the Board may proceed to adjudication of this claim.  See 38 C.F.R. § 20.1304 (2015).  Additionally, neither the Veteran nor the representative argued that these records should not have been considered by the Board in the prior decision.  See Carter v. Shinseki, t6 Vet. App. 534, 542-43 (2014) (stating that when an attorney agrees to a JMR based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion").
FINDING OF FACT

The Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, required notice was provided by a letter in May 2011, prior to initial adjudication of the claim.  That letter informed the Veteran of the information and evidence that is necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met as to the issue decided herein.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The duty to assist the Veteran has also been satisfied.  All identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.

The Veteran was afforded VA examinations for PTSD in June 2011 and January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these identified VA examination reports are adequate because collectively provided the requisite medical evidence to adequately rate the Veteran's PTSD and the examiners reviewed the Veteran's claims file and considered his medical history.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in January 2013.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran seeks the maximum evaluation for PTSD for the entire increased rating period from May 2, 2011 to the present.  This disability is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This evaluation contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

The maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  VA implemented DSM-V, effective August 4, 2014; however, the VA Secretary has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since this appeal was certified to the Board in August 2012, DSM-IV is still the governing directive.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In a June 2004 rating decision, service connection was granted for PTSD and assigned as 70 percent disabling for suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships; as well, as a GAF score of 54 as documented in a December 2003 VA examination report for PTSD.  

The Veteran's claim for an increased rating for PTSD was received by VA on May 2, 2011.  In the September 2011 rating decision, the 70 percent disability rating was continued for ongoing occupational and social impairment with deficiencies in most areas due to the Veteran's psychiatric symptomatology.  

VA treatment records dated from May 2010 to May 2011 show that the Veteran regularly attended therapy.  The therapist consistently reported that the Veteran was alert and oriented; dressed and groomed appropriately; appeared irritable and frustrated; was pleasant and cooperative with the provider, exhibiting some sense of humor; his speech was verbose, but otherwise normal; his thought process was coherent and organized; there was no evidence of psychosis; the Veteran's mood varied from anxious to dysthymic to more stable; the Veteran possessed adequate insight; he repeatedly and firmly denied any suicidal or homicidal ideations; and he reported that multiple people had told him that he was "less intense" and less angry than before.  The Veteran continued to have multiple stressors, including marital problems; problems with co-workers; a pending lawsuit; and problems with his business.  The Veteran's affect ranged from blunted to full.  The therapist and the Veteran spoke over the phone at times when the Veteran was unable to come in person for therapy sessions.  The provider managed the Veteran's psychotropic medications and the Veteran reported that the medication helped him control his anger and deal calmly and appropriately with difficult situations, and they have controlled his mood and symptoms.  Throughout treatment, the Veteran reported secondary stress related to his marital and legal matters.  The Veteran repeatedly stated that he loved his wife and felt that while he wished to reconcile with her, she did not wish to work to reconcile with him.  The Veteran's GAF scores were 42, 45, 46, 47, 49, 50, 53, 55, 56, 57, and 58-59.

Specifically, in June 2010, the Veteran became belligerent with the nursing staff because a therapist was unable to see him immediately, three hours prior to his scheduled appointment.  The Veteran's wife had just left him, filing for a legal separation and a restraining order.  In January 2011, the Veteran reported that he was arrested for assaulting an employee, but that the incident was actually a verbal confrontation where the Veteran touched the employee's neck on accident.  The Veteran stated that he experienced a "PTSD blackout" during the confrontation. 

In April 2011, the Veteran pulled a hunting knife on one of his employees after he became angry at the employee.  Simultaneously, the Veteran stated that he would never stab his employee or anybody else, and he turned his knife into the police after the accident.  The Veteran also became belligerent at a local restaurant and attempted to communicate with his ex-wife at another restaurant, in violation of a restraining order.  The Veteran also made a statement that he "could do without" several people in his life, but denied that there was any gravity behind that statement, and confirmed that he had no intention of hurting anyone.  In May 2011, the police investigated the Veteran for making "terrorist threats" against two of his former employees.  The Veteran denied making those threats.

In June 2011, J.W., a massage therapist the Veteran saw on a monthly basis, submitted a statement in support of the Veteran's claim.  J.W. stated that he had been seeing the Veteran for massage for chronic pain complaints and dysfunction due to work-related physical and mental stress from January 2008 to June 2011.  J.W. reported that the Veteran's general mental state had been more relaxed as a result of the massages, but he was not sure how much of that was the result of the antidepressants that the Veteran had been taking.  He also related that the Veteran has exhibited "extreme psychological symptoms" due to the added severe stress related to his divorce, and that he worked with the Veteran on relaxation techniques.  While stating that it appeared that the Veteran experienced a major clinical depressive episode and PTSD symptoms, J.W. acknowledged that he was not a doctor or psychologist, and he was unable to diagnose his client.

Because J.W. is a massage therapist, not a licensed psychiatrist, psychologist, or another mental health professional, JW is not qualified to opine as to diagnosis or severity of the Veteran's psychiatric disabilities, but is competent to report observable symptomatology.  His statements regarding the Veteran's PTSD or depression symptoms, and the therapies used are competent.  However, opinions as to the severity of the symptoms cannot be given any more weight than lay evidence, as they do not constitute medical opinions. 

In June 2011, the Veteran submitted two statements reiterating his request for an increased rating based on his recent injury and divorce.  The Veteran stated that his monthly payment should increase, instead of decreasing, as now he no longer had his wife's part of the income with which to pay the bills.

At the June 2011 VA examination, the examiner noted that the Veteran's combat service earned him a Purple Heart.  The examiner noted that the Veteran reported an increase in his symptoms, which was triggered by his wife leaving and then divorcing the Veteran in 2011.  The examiner noted that the Veteran's medical record indicated anger outbursts, sleeping problems, and mood liability prior to 2010, all of which affected the Veteran's marriage negatively.  The examiner reported that the Veteran continued experiencing PTSD symptoms, including daily intrusive recollection of combat events; nightmares containing Vietnam combat scenarios, occurring two times a week; frequent anger outbursts; anxiety; despondency; suicidal and homicidal ideation; mood liability; insomnia (largely controlled with medication); conflicts with co-workers; and legal difficulties, including being on six-months probation for assaulting an employee.  The Veteran also experienced feelings of loss, anger, and abandonment due to his divorce.  The examiner related that the Veteran had acclimated to his symptoms historically, giving talks and presentation on the topic to Veterans' groups nationally, but that the Veteran claimed to have relapsed since his wife left him.  The examiner reported that the Veteran's PTSD symptoms were severe, that is affective symptoms were severe, that his insomnia was moderate, and that the interpersonal and social (anger) problems were moderate to severe.  The examiner stated that the Veteran's anger outbursts were short-lived but severe, violent, and easily triggered; and that the intrusive recollections were short-lived, but typically present multiple times throughout the day. 

The examiner noted that the Veteran has been in outpatient psychiatric care since 2002 or 2003.  The Veteran was self-employed as a stucco contractor, and he experienced frequent conflicts with employees and co-workers.  The Veteran reported that the work was slow and that he experienced resulting financial worries.  The Veteran reported that he had not lost any time from work in the past 12 months due to his PTSD symptoms.  He acknowledged moderate effectiveness of psychiatric care and counseling, good effectiveness of insomnia medication, and minimal effectiveness of mood stabilizers.  The Veteran related that his relationships with his family members were distant and marked by conflict.  He stated that he was serving six months probation for assaulting an employee; that he was completely estranged from his second wife; and that he had few leisurely pursuits and work was his main activity.  The Veteran acknowledged a long history of making violent threats to others; being physically aggressive to co-workers in the past; and attempting to commit suicide years ago.  He reported that he experienced significant physiological arousal upon waking from nightmares; significant anger bouts and aggressive urges when confronted by (typically) younger co-workers or employees; losing his temper and acted aggressively toward his peers; and losing awareness during such events, with lost memory after the events. 

The examiner stated that the Veteran's thought process was impaired, and that the Veteran was digressive and continually focused on the quality of his marriage, aspects of the marriage's demise, and the eventual divorce.  The examiner noted that the Veteran was unable to leave the topic for any length of time, and that redirection was required throughout the interview.  The examiner noted that the Veteran's thought form was generally circumstantial, making a concise interview difficult, and that his thought impairment interfered with normal conversational interaction.  The examiner stated that if this quality of thought process was active in other life venues, the Veteran was likely perceived as obsessional by others.  The examiner noted that the Veteran did not have impairment of communication, was reasonably articulate, and tended to speak in a loud voice due to his hearing loss, making wide, disinhibited gestures. 

The Veteran denied delusions or hallucinations.  He acknowledged inappropriate behavior, describing frequent anger outbursts against male peers.  The Veteran acknowledged frequent suicide ideation, but denied active plans, stating that it was more of a passive wish for life to be over, or a question of why life should be worth living.  The Veteran admitted to homicidal thoughts or intent, but no active intent, making a broad statement about "go[ing] into town [to] take out eight different people."  The Veteran categorically denied any attempt to harm anyone. 

The examiner reported that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living; that he was oriented; and that he experienced moderate memory loss one-two times a year after being involved in a physical altercation with someone, but that the memory loss did not appear to be impairing.  The Veteran denied any obsessive or ritualistic behavior that interfered with his routine activities.  He also denied panic attacks and did not endorse significant panic symptoms, but endorsed significant tension, anxiety, and dysphoria during intrusive recollections that likely approximated panic.  The examiner noted that the duration of the Veteran's panic was short-lived, frequent, and that the effect on the Veteran's functioning was minimal, as the Veteran had lived with those symptoms for quite some time.  The examiner observed intermittent irrelevant, illogical, or obscure speech patterns.  The examiner also noted that the Veteran had moistened eyes throughout the interview and breathed in a tense, heavy manner, suggesting tension and apprehension. 

The examiner reported that the Veteran had depression that was near-constant and severe.  He described himself and lonely and greatly missing his wife.  The Veteran reported that he had near-constant anxiety, which was mixed with recollections and negative cognitions related to war trauma.  The examiner stated that the anxiety appeared to lower the Veteran's threshold for anger outbursts.  The examiner noted that the Veteran had impaired impulse control and had been physically aggressive within the last year and the Veteran acknowledged a history of aggressive outbursts and his ex-wife's fear for her own safety.  The examiner stated that the Veteran's impulse control problems appeared limited to the anger aspect.  The examiner noted that the severe anger outbursts were isolated, and the mini-outbursts that omitted physical aggression occurred semi-frequently.  The examiner related that the Veteran's impulse control impairment was moderate and that it had contributed to the demise of his marriage, to his business being down, and to him being on probation. 

The examiner noted that the Veteran experienced moderate sleep impairment, with nightmare occurring twice a week, and had a long history of sleep onset difficulties. The Veteran reported that the sleep medication helped him control the sleep impairment better, and that he experienced fatigue during the day (which the examiner opined lowered his threshold for anger).  The examiner reported that the Veteran had a history of alcohol and drug abuse, but that he had abstained from both for over 30 years.  The examiner diagnosed the Veteran with PTSD and mood disorder, not otherwise specified (NOS).  The examiner opined that the mood symptoms had been exacerbated by the divorce, but they also appeared to exacerbate his PTSD symptoms, as the PTSD and the mood disorder were interwoven.  The examiner assigned the Veteran a GAF of 48 and stated that the Veteran was mentally capable of managing his financial affairs. 

The examiner explained that the Veteran's functioning had been better in previous years, but that his functional status and quality of life had markedly diminished since his divorce.  The examiner noted that the Veteran had become increasingly aggressive toward others; incurred legal difficulties; reported a marked increase in despondency, emotional liability, and anger; reported a long history of nightmares with combat trauma, incorporating his ex-wife into the war dreams since he had left him; was obsessed with his ex-wife leaving, and that this obsession appeared to have generalized to an angry world view that he maintained toward society in general; and that this angry world view, combined with continued aggressive outbursts and heightened trauma response, continued to be a marked threat to the Veteran's well-being and social standing in the community.  The examiner stated that while the Veteran was self-employed, it appeared that his business was down, and that the Veteran was reluctant to admit that he "let it slip."  The examiner opined that the Veteran's reduction in functional status was directly linked to his PTSD symptoms.  The examiner noted that while a pre-military history of physical abuse might have rendered the Veteran more vulnerable to developing PTSD, his trauma stressors would be considered sufficient on their own to warrant a PTSD diagnosis.  Finally, the examiner opined that the PTSD symptoms had resulted in significant deficiencies in most areas of the Veteran's life, including vocational functioning, social functioning, social judgment, personal perceived quality of life, thinking (obsessional and negative), and mood.

VA treatment records dated from May 2011 to January 2012 show that the therapist noted at each session that the Veteran denied suicidal or homicidal ideation, intent, or plan, and that there was no evidence that he was a danger to himself or others.  The therapy focused exclusively on the Veteran's failed marriage and divorce, with the Veteran appeared to be coping better with the situation, but was still having a difficult time accepting that his wife left him after 35 years of being together, and that she was not the person he thought she was.  The Veteran repeatedly requested that the therapist speak to his ex-wife for him, but the therapist refused to do so, as that would have been a violation of the restraining order.  The Veteran seemed dysthymic and frustrated, but improving.  He was usually calm and spoke at a normal volume.  His thought process was coherent and organized.  His insight was fair and he denied psychotic symptoms.  The Veteran experienced both financial and work-related stressors, but appeared to be working consistently and be very busy with work.  He also reported having friends with whom he socialized, and spending the holidays with one of his daughters.  The Veteran reported that one of his employees assaulted him around November 2011.  The Veteran's GAF scores were 54 and 59.

VA treatment records dated from February 2012 to December 2012 show that the therapist noted at each session that the Veteran denied suicidal or homicidal ideation, intent, or plan, and that there was no evidence that he was a danger to himself or others.  The therapy sessions centered around the Veteran's anger, depression, and frustration surrounding his divorce, with the Veteran hoping for a reconciliation and asking the therapist to speak to his ex-wife on his behalf.  The Veteran seemed angry and anxious, but improving.  He was usually calm and spoke loudly, which was his baseline, partially due to hearing loss.  His thought process was coherent and organized.  His insight was fair.  He was polite and cooperative.  He displayed a full range of affect and he denied psychotic symptoms.  The Veteran experienced further legal issues, as his ex-wife had filed for another restraining order against him.  He reported that he had trouble sleeping, but that his medications were working great.  He also reported calling people, including his ex-wife, after taking his medication and not remembering that he did so, resulting in the Veteran paying a fine for violating a restraining order.  The Veteran reported starting to exercise and going out to eat.  The Veteran's GAF scores were 50, 53, and 59.  

In November 2012, the Veteran submitted an addendum to his February 2012 substantive appeal.  In the statement, the Veteran's representative reiterated that the Veteran's disability warranted the 100 percent rating and cited the Veteran's history of anger and violent behavior.  The representative also stated that while the Veteran firmly and consistently denied suicidal, assaultive, and homicidal ideation, his behavior indicated otherwise.

Next, the Board notes particular attention to the January 2013 VA examination, as specifically requested in the April 2015 JMR.  At this examination, the Veteran reported being self-employed in his stucco business since 1972 and has been out of work for the past four months due to surgeries.  Upon clinical evaluation, he was alert, cooperative, and highly anxious, with rapid and pressured speech.  He was verbose and demonstrated considerable psychomotor agitation.  The Veteran's thoughts were focused on his intent to convince his ex-wife to reunite.  He had the ability to verbally articulate good intentions but somehow breaks down, a manic-quality to his fast-paced talking and content.  There were no findings of unusual perceptual experiences and the Veteran denied recent attempts or future plans to harm himself or others.  

Following the evaluation, the VA examiner identified separate diagnoses of PTSD, adjustment disorder with mixed anxiety and depressed mood, mood disorder NOS, and personality disorder NOS and differentiated the following symptoms attributable to PTSD: dreams, traumatized by abusive parents, and exposure to death-threatening situations in a war zone.  The VA examiner marked that the Veteran's level of social and occupational impairment with regards to all of the mental diagnoses is best summarized by "occupational and social impairment due to mild or transient symptoms which decrease during periods of significant stress, or; symptoms controlled by medication."  It was explained that most of the Veteran's impairment in occupational and social functioning was due to the nonservice-connected personality disorder NOS.  

The examiner also noted that, taking into account only the Veteran's PTSD, the Veteran would have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with the 30 percent disability rating under Diagnostic Code 9411.  However, the Veteran would maintain generally satisfactory functioning in terms of routine behavior, self-care, and normal conversation.  Moreover, the Veteran has worked in his stucco business for decades and, by self-assessment, has been successful.  The VA examiner also opined that "[g]iven the longevity of [The Veteran's] work tenure it can be assessed that there were no unusual work declines outside of the four month window following surgeries.  It is the opinion of this examiner that his nonservice-connected personality disorder NOS has played a major contributory role in his social and occupational impairment."  A GAF score of 55 was assigned.

VA treatment records dated from January 2013 to February 2013 show that the Veteran was frustrated and depressed about his divorce and lack of communication with his ex-wife.  His speech was verbose but otherwise normal.  His thought process was coherent and organized.  His insight was fair.  He was polite and cooperative.  He displayed a full range of affect and he denied psychotic symptoms.  The therapist noted at each session that the Veteran denied suicidal or homicidal ideation, intent, or plan, and that there was no evidence that he was a danger to himself or others.  His GAF score was 53.

VA treatment records dated from March 2013 to May 2013 show that the Veteran repeatedly denied suicidal or homicidal ideation, intent, or plan, and there was no evidence that he was a danger to himself or others.  The Veteran was frustrated and depressed about his divorce and his ex-wife's unwillingness to reconcile.  His speech was verbose but otherwise normal.  His thought process was coherent and organized.  His insight was fair.  He was polite and cooperative.  He displayed a full range of affect and he denied psychotic symptoms.  He reported not having much work in the past six months and having his daughter visit him.  The Veteran repeatedly asked the therapist to write a letter on his behalf to give to his ex-wife, through her attorney.  The GAF score assigned to the Veteran was 49.

VA treatment records dated from May 2013 to July 2013 show that the Veteran was frustrated because his ex-wife returned the letters he had sent her.  He repeatedly denied suicidal or homicidal ideation, intent, or plan, and there was no evidence that he was a danger to himself or others.  The Veteran continued to ask his therapist to contact his ex-wife and his ex-wife's attorney on his behalf, but his ex-wife did not want any contact.  The Veteran experienced additional stress because his first wife had passed away.  The therapist reported that the Veteran remained fixated on his former marriage and continued to have a difficult time accepting the fact that it was over.  The Veteran reported that his medications were helping him sleep and had helped prevent significant anger episodes, and that people told him that they could not believe how well he had handled things.  The Veteran was frustrated, depressed, and irritable about his divorce and his ex-wife's unwillingness to reconcile.  His speech was verbose but otherwise normal.  His thought process was coherent and organized.  His insight was fair.  He was polite and cooperative.  He displayed a full range of affect, restricted and angry at one point.  He denied psychotic symptoms.  The Veteran planned to pursue legal action against his ex-wife for fraud, defamation of character, intentional infliction of emotional distress, and trespass unless she agreed to speak with him.  The GAF score assigned to the Veteran was 45. 

After review of the pertinent evidence of record, as discussed above, the Board finds that the evidence is against the maximum rating of 100 percent at any time during the period on appeal as the service-connected PTSD is not productive of total occupational and social impairment due to psychiatric symptoms.

The Board acknowledges the GAF scores of record during the appeal period ranged from 42 to 59, as documented in VA treatment records and examinations.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the degree of symptomatology contemplated in the 70 percent evaluation and support such an evaluation.  They do not, however, mandate the assignment of a 100 percent evaluation as they indicate severe to moderate PTSD, but not total social and occupational impairment.  Accordingly, the Veteran's symptoms must also be assessed.

Throughout the appeal period, the Veteran was repeatedly and consistently described by his treating therapist as being frustrated and depressed about his divorce and lack of communication with his ex-wife; as having verbose, but otherwise normal, speech; as having a coherent and organized thought process; as possessing fair insight; as being polite and cooperative; as displaying a full range of affect most of the time (restricted on some occasions); and as denying any psychotic symptoms.  There was pressured speech at points.

Although the Veteran reported suicidal and homicidal ideation to the June 2011 examiner, he firmly and consistently denied it to his therapist from May 2010 to June 2013, and the therapist judged the Veteran to not be a danger to himself or others.  The Veteran also reported frequent anxiety, irritability, and sleep disturbances, but he also repeatedly stated that his symptoms improved since he commenced treatment and that the medications he took were helping him to sleep and to control his anger.  While the Veteran experienced frequent conflicts with his employees over their work ethic, including such incidents as assaulting an employee and pulling a knife on another employee, he was able to maintain a successful business and work for himself for many years, as noted by both VA examiners.  This does not equate to total occupational impairment.  Although the Veteran experienced significant conflict with his ex-wife and attempted to recognize that they would never reconcile, he had contact with his children, had some friends with whom he socialized, and got a dog to keep him company.  Thus, there is not total social impairment.  The Veteran experienced, and continued to experience, obsessional thinking regarding his ex-wife, their separation and then divorce, and the reconciliation for which he hoped.  The Veteran's VA treatment records and June 2011 and January 2013 VA examination reports show the divorce being the main, and often the only, issue that the Veteran wanted to discuss with his mental care provider.

The clinical evaluations and symptoms described in the VA examination reports, VA treatment records, and lay statements indicate that the Veteran experiences significant symptoms associated with his PTSD.  But these are reflected within the 70 percent evaluation; 100 percent requires total impairment.  The Veteran did not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  To the contrary, the Veteran's thought processes were consistently described as coherent and organized and his speech as verbose (although pressured once), but otherwise normal.  Also, there was no evidence of psychosis; he never reported any delusions or hallucinations; he repeatedly and insistently denied suicidal or homicidal ideation, intent, or plan, and there was no evidence that he was a persistent danger to himself or others; he was able to maintain minimal personal hygiene and perform activities of daily living; he never reported any disorientation to time or place; and he never experienced memory loss other than several anger-related "black-outs."  While the obsessional thinking regarding his ex-wife may constitute impairment in thought processes or communication, at no point does the evidence indicate a gross level of impairment as the Veteran was able to pursue employment and other interests and social interactions.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of the maximum rating of 100 percent under Diagnostic Code 9411.

Moreover, entitlement to the 100 percent evaluation for the increased appeal period requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the maximum rating for the increased appeal period but finds that the period on appeal is rated appropriately at 70 percent disabling.

The Board has considered the Veteran's reported history of symptomatology for his service-connected PTSD.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific occupational and social impairment levels due to the service-connected psychiatric disability picture according to the appropriate diagnostic code and relevant rating criteria.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is exceptional or unusual as to warrant the maximum rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's symptoms and VA examiners' findings of suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; and GAF scores ranging from 42 to 59 are contemplated in the rating criteria.  Again, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  See also Mauerhan, 16 Vet. App. at 442; Vazquez-Claudio, 713 F.3d at 112.  There is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the schedular rating of 70 percent has been in effect for the entire increased rating period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.  Moreover, referral for extraschedular consideration has not been warranted for any period on appeal for the service-connected PTSD.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an increased rating in excess of 70 percent for PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An increased rating in excess of 70 percent for PTSD is denied.



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


